                                                                                                                                            Reset Form

 1                                                           UNITED STATES DISTRICT COURT
 2                                                      NORTHERN DISTRICT OF CALIFORNIA
 3   .3++($/7+&$5(6(59,&(6,1&
                                                                                              )
     DND.,11(<'58*6,1&LQGLYLGXDOO\DQGRQEHKDOIRIDOORWKHUVVLPLODUO\VLWXDWHG
                                                                                              )            _ :20-cv-00880
                                                                                                  Case No: ______   ______ -KAW
 4                                                                                            )
                                                               Plaintiff(s),                  )   APPLICATION FOR
 5                                                                                            )   ADMISSION OF ATTORNEY
                   v.
     *,/($'6&,(1&(6,1&*,/($'+2/',1*6//&*,/($'6&,(1&(6//&
                                                                                              )   PRO HAC VICE; ORDER
 6                                                                                            )
     *,/($'6&,(1&(6,5(/$1'8&%5,672/0<(56648,%%&203$1<(5
     648,%% 6216//&-$3$172%$&&2,1&-$166(15 ',5(/$1'DQG                           (CIVIL LOCAL RULE 11-3)
     -2+1621 -2+1621,1&                                                                  )
 7                                                                                            )
                                                               Defendant(s).
                                                                                              )
 8
         I, :LOOLDP52OVRQ                      , an active member in good standing of the bar of
 9    Supreme Court of Arkansas , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: KPH Healthcare Services, Inc.             in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Francis O. Scarpulla                an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
         MY ADDRESS OF RECORD:                                                                      LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
        20 Rahling Circle                                                                          456 Montgomery Street, 17th Floor, San
14      Little Rock, AR 72223                                                                      Francisco, CA 94104
         MY TELEPHONE # OF RECORD:                                                                  LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15     (501) 821-5575                                                                              (415) 788-7210
         MY EMAIL ADDRESS OF RECORD:                                                                LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16     williamolson@robertslawfirm.us                                                              fos@scarpullalaw.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 2016149      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
              I declare under penalty of perjury that the foregoing is true and correct.
21
       Dated: 02/06/20                                                                                       William5Olson
22                                                                                                                        APPLICANT

23
                                                         ORDER GRANTING APPLICATION
24                                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of William5OOson                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 2/6/2020
                                                                                                        UNITED STATES MAGISTRATE JUDGE October

     PRO HAC VICE APPLICATION & ORDER                                                                                                               2012
